*329ORDER
This matter having been duly presented to the Court, it is ORDERED that PHILIP S. NOCE of RIVER EDGE, who was admitted to the bar of this State in 1972, and who was suspended from the practice of law for a period of three years effective July 25, 2002, by Order of this Court filed May 5, 2004, be restored to the practice of law, effective immediately; and it is further
ORDERED that if respondent fails to comply with the payment schedule for the fine and restitution ordered by the United States District Court for the District of New Jersey, he shall be subject to suspension from practice pending his return to full compliance and until the further Order of the Court.